department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list ’ t e a ‘t3 xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxx ira x company m company n financial_institution o asset d date date date date date year xxxxxxxxxaxxxxxaxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxaxxxx xxxxxxaxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxaxxxxxx xxxxxxxxxxxxaxxx xxxxxxxxxxxaxxxx xxxxxxxxxxxxxxx xxxxxaxxxxaxxxaxxx xxxxxxxxxaxxxxxx xxxx xxxxxxxxxxxxxx page dear xxxxxxxxxxxxx this is in response to your request dated date as supplemented by your correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date she owned ira x with respect to which company m was the custodian on date taxpayer a received a letter from company m informing her that company m was resigning as the custodian of ira x ira x held asset d an ownership_interest in a limited_liability_company the letter from company m further stated that asset d would be distributed to taxpayer a personally and that the total value of the distribution would be reported on internal_revenue_service form 1099-r for year taxpayer a asserts that her failure to accomplish a rollover of asset d within the 60-day period required under sec_408 was due to an error made by company n the letter from company m instructed taxpayer a that in order to effect a change_of_ownership of asset d taxpayer a had to complete an assignment form enclosed with the letter and forward the completed assignment form to company n along with the re-registration fee if applicable on date taxpayer a faxed the letter she received from company m along with the assignment form to company n company n prepared the documents required to rollover asset d into an ira held by financial_institution o on date taxpayer a received from company n what she believed to be all of the documentation necessary to complete the rollover of asset d from ira x to an ira held by financial_institution o taxpayer a immediately transmitted such materials to financial_institution o in order to complete the transaction however taxpayer a did not realize that company n had failed to submit the necessary assignment form provided by company m to financial_institution o taxpayer a did not become aware of this error until the expiration of the applicable 60-day rollover period on date a final_decision was made by financial_institution o to not accept the rollover of asset d into an ira held by financial_institution o based on the fact that the assignment form had not been received by financial_institution o within the applicable 60-day rollover period thereafter in a letter dated date company n admitted that it failed to provide the assignment form xxxxxxxxxxxxxx page to financial_institution o thereby preventing the rollover of asset d to be completed within the applicable 60-day rollover period based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of asset d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the xxxxxxxxxxxxxx page code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of asset d was due to an error committed by company n therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of asset d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute asset d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ravogoncacnoe if you wish to inquire about this ruling please contact xxxxxxxxxxx id xxxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
